By the Court, Niles, J.:
It appears from the evidence that the legal title to a portion of the land assessed was never in the corporation, but was held by Jackson, who was a principal owner of the stock of the company. But it was averred by the defend-' ant in its answer, and as one of the defenses upon which it especially relied, that its superintendent furnished to the Assessor a written statement of the real estate and improvements belonging to the company, and affixed to different items of the list certain valuations which were then accepted by the Assessor as the true valuations, but were afterward altered and increased by him without the knowledge of the superintendent, and this is claimed to constitute a fraud in the assessment to the injury of the defendant. It appears from the evidence that the list so furnished by the superintendent included, with other described property, the lots now claimed to have been owned by Jackson. We think the defendant should not be heard, against the admissions of the pleadings, to dispute the authority of its agent, and that the list given by him to the Assessor is binding upon the corporation, and justified the Assessor in adopting it as a correct statement of its. property.
*421It is contended by the appellant that the assessment of the property for State and County taxes was invalidated by reason of the alteration made by the Assessor in the valuation of the property, appearing upon the book containing the original list and assessment. This position is not tenable. We are referred to no provision of the statute, and can discover none which requires the Assessor to keep a book of the kind described, or which makes an entry, and in it a record of his official actions. The “tax list or assessment-roll,” provided for by section 20 of the Act (Stat. 1861, 424), and which must be certified by him and delivered to the Clerk of the Board of Supervisors, is the only record of his final judgment in respect to the valuation of property. It does not appear that the assessment in question was changed in any respect after its entry upon the assessment-roll.
The tax for school purposes was invalid, because not based upon assessments made by Assessors elected by the qualified electors of the several school districts, and the judgment must be modified in this respect. (People v. White, 47 Cal. 617; People v. Sargent, 44 Id. 432; Williams v. Corcoran, 46 Id. 555.)
Cause remanded, with directions to the Court below to modify the judgment by deducting the amount of taxes levied for school purposes, and a corresponding proportion of the percentage of the District Attorney.
Mr. Justice Rhodes did not express an opinion.